September 11, 2013 BNY MELLON FUNDS TRUST BNY Mellon Large Cap Stock Fund BNY Mellon Asset Allocation Fund Supplement to Statement of Additional Information dated December 31, 2012 The following information supplements and supersedes any contrary information contained in the section of the Statement of Additional Information entitled "Certain Portfolio Manager Information": The following table lists the number and types of other accounts advised by the primary portfolio managers shown below and assets under management in those accounts as of July 31, 2013: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Warren Chiang 11 $ 1.631 B 17 $609 M 45 $ 6.311 B Ronald P. Gala 11 $ 1.631 B 17 $609 M 45 $ 6.311 B The following table provides information on accounts managed (included within the table above) by the primary portfolio managers shown below that are subject to performance-based advisory fees: Primary Portfolio Manager Type of Account Number of Accounts Total Assets of Accounts Warren Chiang Other Accounts 9 $980 M Ronald P. Gala Other Accounts 9 $980 M As of the date of this Supplement, neither Warren Chiang nor Ro nald P . Gala own shares of the funds . The following information supplements and supersedes any contrary information contained in the section of the Statement of Additional Information entitled "Investments, Investment Techniques and Risks – Funds other than Money Market Funds": BNY Mellon Large Cap Stock Fund may invest in and utilize the investments and investment techniques indicated below. Equity Securities 1 IPOs U.S. Government Securities Corporate Debt Securities High Yield and Lower-Rated Securities Zero Coupon, Pay-in-Kind and Step-Up Securities Inflation-Indexed Securities (other than TIPS) ü ü ü 1 I ncludes common and preferred stock, convertible securities and warrants. *****
